Title: From Thomas Jefferson to Robert Smith, 9 July 1801
From: Jefferson, Thomas
To: Smith, Robert


               
                  Dear Sir
                  Washington July 9 1801.
               
               When it became necessary for me to name a successor to Mr. Stoddart, as Secretary of the Navy, my attention was naturally first called to those gentlemen whose line of life led them to an intimacy with ship-building & navigation. the place was therefore proposed to your brother, to mr Langdon & to Capt Jones. they have all declined it. it becomes now necessary to find one in some other line. in this [case] my attention is first drawn to yourself. tho the law is your particular profession, yet your habits from infancy must have made you entirely familiar with naval things, at least as much as is necessary to enable you to judge of the qualifications of your agents, & to direct them. for a Secretary of the navy need not actually be either a ship carpenter or seaman. I take the liberty therefore of proposing the place to you, and shall be made very happy indeed if you will under[take it.] your knolege of the law also will be an ingredient as valuable as that respecting the navy, in an administration towards which the faculty of the law has contributed little. in the absence of our attorney general we are often at a loss. your brother Genl. Smith has so far placed the navy on it’s peace establishment as to have saved that labour to his successor. be so good as to let [me] hear from you as soon as you shall be able to have made [up your] mind; and if the answer be to my wish it will relieve me from great anxiety. accept assurances of my esteem & high consideration.
               
                  
                     Th: Jefferson
                  
               
            